Justice PLEICONES.
I respectfully dissent and would hold that the refusal to give a jury charge on a lesser-included offense that is supported by the evidence is always reversible error and not subject to harmless error analysis. Here, despite holding that the evidence entitled appellant to the charge on first degree assault and battery, the majority nonetheless holds “Appellant could only have been convicted of attempted murder under the facts....” It is not our prerogative to weigh the evidence and usurp the jury’s function. The failure to give a lesser included offense where it is both supported by the evidence and re*320quested by the defendant is ipso facto reversible error. E.g. State v. Pittman, 373 S.C. 527, 647 S.E.2d 144 (2007) (refusal to charge lesser offense supported by the evidence is an error of law requiring reversal); see Hopper v. Evans, 456 U.S. 605, 102 S.Ct. 2049, 72 L.Ed.2d 367 (1982); Beck v. Alabama, 447 U.S. 625, 100 S.Ct. 2382, 65 L.Ed.2d 392 (1980).
The majority relies upon Neder v. United States, 527 U.S. 1, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999), a decision which is irrelevant to the question before us today. In Neder, the defendant was charged with tax fraud, having underreported his income by five million dollars. An element of tax fraud is materiality, an issue the trial court erroneously considered and ruled on as a matter of law. On appeal, the issue was whether the failure to charge the jury on materiality was harmless error. The Supreme Court, in a 5-4- decision, held the failure to charge the jury on this element of the offense was harmless since materiality was not contested by the defendant, and since the evidence of it was overwhelming. It was these facts that allowed the majority of the Supreme Court to conclude the omitted jury charge “beyond a reasonable doubt ... did not contribute to the verdict----” In this case, however, there was evidence of the lesser offense, and it is only by weighing the evidence that the majority can conclude the failure to charge was harmless. Assuming we would follow Neder if the circumstances warranted it, this is not a case where an uncontested element of a crime was not charged to the jury, but rather one where the evidence would have supported a conviction for a lesser offense, a decision the jury was entitled to make.
I respectfully dissent and would reverse and remand for a new trial.